DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (U.S. 6,202,011).
Regarding claims 1-4, Jeon discloses a system comprising: a sensor data receiver (64) configured to receive sensor data from one or more sensors (36a-36d) monitoring a vehicle; a sensor data evaluator (60) configured to: identify a repeating pattern in said sensor data, said repeating pattern indicative of a terrain type (42) being traversed by said vehicle; determine a value of said repeating pattern (value of the wheel speed difference FFT); obtain a present set (frequency gain function) of operational values (Frequency component values Int) for at least one damping characteristic of an active valve damper coupled with said vehicle; and modify said present set of operational values (limiting values of the integration) for said at least one damping characteristic of said active valve damper (damper) based on said value of said repeating pattern to develop a modified set of operational values for said at least one damping characteristic of said active valve damper; a sensor data storage (60) configured to store said received sensor data from said one or more sensors (36a-36d) monitoring said vehicle; a performance data storage (40) configured to store said present set of operational values for said at least one damping characteristic of said active valve damper and said modified set of operational values for said at least one damping characteristic of said active valve damper; an active suspension adjustor (68) to communicate with said active valve damper (damper), said active suspension adjustor (68) to automatically monitor said at least one damping characteristic of said active valve damper, and automatically send an adjustment command to said active valve damper, said adjustment command comprising said modified set of operational values; wherein said sensor data receiver configured to repeatedly receive said sensor data at a predefined time interval (see fig. 11b).
Regarding claims 12-15, Jeon discloses a method comprising: receiving sensor data from one or more sensors (36a-36d) monitoring a vehicle; identifying a repeating pattern in said sensor data, said repeating pattern indicative of a terrain type (rough road detecting part 42) being traversed by said vehicle; determining a value (value of the wheel speed difference FFT) of said repeating pattern; obtaining a present set (frequency gain function) of operational values (Frequency component values Int) for at least one damping characteristic of an active valve damper (damper) coupled with said vehicle; modifying said present set of operational values (limiting values of the integration) for said at least one damping characteristic of said active valve damper based on said value of said repeating pattern to develop a modified set of operational values for said at least one damping characteristic of said active valve damper; and automatically sending an adjustment command to said active valve damper, said adjustment command comprising said modified set of operational values for said at least one damping characteristic of said active valve damper; storing said received sensor data (60) from said one or more sensors monitoring said vehicle; storing said present set of operational values for said at least one damping characteristic of said active valve damper and said modified set of operational values for said at least one damping characteristic of said active valve damper; automatically monitoring said at least one damping characteristic of said active valve damper (see entire document).
Allowable Subject Matter
Claims 6-11 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        October 21, 2022